Citation Nr: 0110651	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  90-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed cerebellar 
degeneration and vestibular dysfunction.  

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for cerebellar 
degeneration and vestibular dysfunction.  

3.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 40 
percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

In August 1990, the Board of Veterans' Appeals (Board) denied 
the veteran's claims of service connection for cerebellar 
degeneration and vestibular dysfunction and for an increased 
rating for the service-connected bilateral hearing loss.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In December 1991, the Court vacated the August 1990 Board 
decision and remanded the case for development and 
reajudication consistent with a motion filed by the VA.  

The Board has remanded the case in March 1992, April 1994, 
May 1995 and July 1997 to complete development of the record.  

In February 1996, the Court issued another order, terminating 
its retention of jurisdiction over the appeal and stating 
that the veteran would have to file a new Notice of Appeal 
with the Court not later than 120 days after the date on 
which notice of such new final Board decision was mailed to 
the appellant.  

The veteran testified at a hearing at the RO in April 1998.  
He also testified at a hearing at the RO in December 1999 
regarding additional claims of service connection that will 
be discussed hereinbelow.  

The Board notes that, in a July 2000 rating action, the RO 
denied service connection for degenerative joint disease of 
the lumbar spine (claimed as back sprain), for degenerative 
joint disease of both hips (claimed as arthritis in the legs) 
and for cervical disc disease with left radicular pain and 
left ulnar neuropathy (claimed as a condition of the 
vertebrae, weakness in left arm and hand and muscle atrophy).  

The RO also determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
hidradenitis suppurative (claimed as operation on the 
scrotum).  In an August 2000 letter to the veteran, the RO 
noted that he had submitted a Notice of Disagreement with 
those denials in July 2000.  It was indicated that, since the 
claims filed was being forwarded to the Board, a temporary 
folder was being created and that the Notice of Disagreement 
was being reviewed.  

These matters are referred to the RO for the appropriate 
action, to include association of all records contained in 
the temporary folder identified in the August 2000 letter 
from the RO.  






REMAND

The veteran seeks service connection for cerebellar 
degeneration and vestibular dysfunction.  The veteran is also 
seeking an increased rating the service-connected hearing 
loss, currently evaluated as 40 percent disabling.  Service 
connection is also in effect for tinnitus, rated at 10 
percent.  

In the December 1991 Motion for Remand made by the Secretary 
of the VA, a complete review of the medical records was 
requested in this case in order that medical opinions could 
be expressed as to the cause of the veteran's cerebellar 
degeneration and/or vestibular dysfunction.  

In particular, it was noted that a September 22, 1988 report 
of an audiologist had provided examination results as to the 
effectiveness of the hearing aids worn by the veteran and 
apparently provided to him by VA in 1981.  She found that, 
although the right hearing aid was adequate, the left hearing 
aid was providing insufficient gain, particularly in the low 
frequencies, to be considered adequate for the hearing loss 
in that ear.  Based upon that finding, it was her opinion 
that the asymmetrical nature of the hearing aid configuration 
might have contributed to the appellant's disequilibrium or 
vestibular difficulties.  

The Secretary asked that the case be remanded by VA with 
instructions to have a full medical examination of the 
veteran performed for the purpose of determining whether 
there was any basis for the veteran's claim under 38 U.S.C.A. 
§ 1151 or any evidence of secondary service connection for 
the claimed cerebellar degeneration and/or vestibular 
dysfunction.  All necessary tests were to be conducted.  

The case has been remanded, most recently in July 1997, for 
completion of the development noted hereinabove.  The Board 
in this regard has instructed the RO to schedule the veteran 
for a VA examination by a panel consisting of an 
otolaryngologist and a neurologist for the purpose of 
determining the nature and likely etiology of the claimed 
cerebellar degeneration and/or vestibular dysfunction.  It 
was requested that the examiners specifically comment on the 
opinion of the audiologist, as discussed hereinabove, in 
providing an opinion as to the medical probability that his 
hearing aid configuration might have contributed to the 
claimed disequilibrium or vestibular problems.  

The panel was also requested to provide opinions as to 
whether he has any cerebellar degeneration and/or vestibular 
dysfunction that was otherwise caused or aggravated by the 
service-connected defective hearing and tinnitus, was caused 
by any treatment afforded the veteran by VA or shared a 
common etiology or cause with the service-connected defective 
hearing or tinnitus.  

On VA neurological examination in May 1998, the examiner 
concluded that the veteran's sensorineural hearing loss, 
tinnitus and disequilibrium were due to atypical Meniere's 
disease, which began while he was in the service. It was 
indicated that his conclusion was somewhat speculative, but 
the best explanation possible based on the available facts.  
The examiner indicated that disequilibrium was not due to 
alcohol-induced cerebellar degeneration.  It was also 
indicated that there was no scientific basis for the opinion 
of the identified audiologist.  

A February 1999 memorandum indicated that the VA Chief of the 
Ears, Nose and Throat (ENT) Service had examined the veteran.  
The opinion of the audiologist was noted, and it was 
concluded that it was a totally unjustified theory with no 
evidence in fact.  The VA examiner opined that there was no 
evidence that the veteran's ataxia and disequilibrium were 
related to his inner ears or his eighth nerves.  It was noted 
that the findings in the hearing were unchanged throughout 
the years and did not change at the outset of his 
disequilibrium.  It was also indicated that there was no 
evidence to convince him that any treatment or testing 
performed by VA caused or affected his disequilibrium.  

In a March 1999 addendum, the VA examiner who conducted the 
May 1998 VA neurology examination noted that the claims file 
had again been reviewed.  It was indicated that he had 
discussed the case with the Chief of the ENT service who 
conducted the February 1999 examination.  The VA examiner 
indicated that he was unable to identify any neuropathology 
to account for the veteran's symptoms of disequilibrium.  It 
was opined that the veteran's symptoms of disequilibrium were 
not a result of any type of vestibulopathy or related to his 
hearing loss, based on the information provided by the Chief 
of the ENT service.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has submitted a December 1998 private medical 
report which indicated that an ENT physical examination had 
been performed.  It was indicated that electronystagmography 
(ENG ) revealed a normal ENG and that there was no evidence 
of vestibular disturbance by ENG on that occasion.  The 
diagnoses were those of bilateral sensorineural hearing loss, 
tinnitus secondary to hearing loss and dizziness, not inner 
ear related.  The results of an audiogram were attached to 
that report, but results of the ENG were not attached.  

Included in the claims files are the reports of VA treatment 
of the veteran that included a report showing than an ENG 
conducted in December had been normal.  The December 1998 VA 
outpatient record showed that the veteran reported that an 
ENG done by a private physician earlier that month showed 
bilateral vestibular "function."  The RO should obtain the 
private ENG report and any other pertinent VA or private 
medical records.  

With regard the increase rating claim, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
for evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  The amended criteria 
became effective on June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  
Under the new criteria, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) are 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 (to 
be codified at 38 C.F.R. § 4.86).  

Because the August 1997 VA examination report and May 1998 
private audiogram showed that the veteran's pure tone 
thresholds were at 55 decibels or more, this change might 
have an impact on the evaluation of the veteran's hearing 
loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria and afford him an opportunity to respond 
with additional evidence or argument.  

The RO should obtain all recent VA treatment records and 
schedule the veteran for a VA audiology examination to 
determine the current severity of the veteran's hearing loss 
and any effect it might have on his industrial adaptability.  

The claim for a total rating based on individual 
unemployability due to service-connected disabilities will be 
deferred pending completion of the requested development.  

It is pertinent to note in this regard that in April 1998, 
the veteran testified that he had retired from employment 
with the Federal Aviation Administration, in part, due to 
difficulty hearing.  The most recent VA examination report 
did not address the effect of the service-connected hearing 
loss and tinnitus on his employability.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
cerebellar degeneration and vestibular 
dysfunction since service, not previously 
identified, and for the service-connected 
hearing loss and tinnitus since June 
2000.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also request that the 
veteran submit an authorization for the 
release of the medical records of 
Arkansas Otolaryngology and any other 
private treatment source.  The RO should 
then request all records from that 
provider, specially to include the report 
of a December 1998 ENG.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of the service-connected 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated testing, including audiometric 
testing, should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should comment 
on the degree of industrial 
inadaptability caused by the service-
connected hearing loss and tinnitus and 
state whether the service-connected 
hearing loss and tinnitus preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with occupational and 
educational background.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claims.  
Each issue currently in appellate status 
must be readjudicated.  The RO should 
consider the criteria in effect prior to 
June 10, 1999, as well as the new criteria 
for rating diseases of the ear and other 
sense organs that became effective on that 
date.  See Karnas v. Derwinski, 1 Vet. 
App. at 312-13.  The RO must ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), , 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



